Citation Nr: 0418044	
Decision Date: 07/06/04    Archive Date: 07/21/04

DOCKET NO.  98-17 927	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Medical and Regional Office 
Center in White River Junction, Vermont


THE ISSUES

1.  Entitlement to restoration of a 100 percent disability 
rating for Hodgkin's disease.

2.  Entitlement to an effective date earlier than November 
26, 1997, for the grant of service connection for thoracic 
spine disability.

3.  Entitlement to an effective date earlier than November 
26, 1997 for the grant of service connection for psychiatric 
disability.

4.  Entitlement to an effective date earlier than November 3, 
1998, for the grant of service connection for peripheral 
neuropathy of the extremities.

5.  Entitlement to an effective date earlier than March 19, 
1997, for the 100 percent evaluation assigned for service-
connected Hodgkin's disease, and for an initial evaluation 
higher than 30 percent for the disease from October 8, 1996.

6.  Entitlement to service connection for Schamberg's 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from April 1994 to 
October 1996.
 
This matter comes before the Board of Veterans' Appeals 
(Board) in a manner requiring some explanation.  An April 
1997 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Washington, DC, granted service 
connection for Hodgkin's disease; the rating decision 
evaluated the disorder as 30 percent disabling for the period 
prior to March 19, 1997, and as 100 percent disabling from 
March 19, 1997.  The veteran thereafter perfected his appeal 
of the initial rating assigned his Hodgkin's disease for the 
period prior to March 19, 1997, including the issue of 
entitlement to an effective date earlier than March 19, 1997, 
for the grant of a 100 percent evaluation.  See generally, 
Fenderson v. West, 12 Vet. App. 119 (1999).  Jurisdiction 
over the case was thereafter transferred at some point to the 
VA RO in Wilmington, Delaware.  In June 1999 the Wilmington 
RO proposed to reduce the evaluation assigned the veteran's 
Hodgkin's disease.  The case was temporarily transferred to 
the Washington, DC RO in April 2001 to accommodate the 
veteran's request for a hearing, and in December 2001 
jurisdiction over the case was transferred to the Medical and 
Regional Office Center (MROC) in White River Junction, 
Vermont.  

In a December 2001 rating decision, the MROC reduced the 
evaluation assigned the veteran's Hodgkin's disease to 10 
percent disabling.  The veteran disagreed with this 
determination in January 2002, was issued a responsive 
statement of the case in November 2002, and perfected his 
appeal of the propriety of the reduction later in November 
2002.  

In a June 2002 rating decision, the MROC granted service 
connection for thoracic spine disability, psychiatric 
disability and peripheral neuropathy of the extremities.  In 
July 2002 the veteran expressed disagreement with the 
effective dates assigned the referenced disabilities.  
Following remand of the case by the Board in February 2003, 
he was issued a responsive statement of the case later in 
February 2003, and perfected his appeal concerning the proper 
effective dates assignable for the disabilities later in 
February 2003.

As will be discussed in the remand portion of this action, 
the veteran in January 2002 expressed disagreement with a 
December 2001 rating decision which denied service connection 
for Schamberg's disease.  Since a responsive statement of the 
case was not thereafter issued, further action is required on 
the issue of entitlement to service connection for 
Schamberg's disease.

The Board notes that in a November 1997 statement, the 
veteran alleged that he was entitled to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU) for at least the period from 
October 1996 to February 1997.  The issue of entitlement to a 
TDIU is therefore referred to the MROC for appropriate 
action.	

At an August 2001 hearing at the Washington, DC RO, the 
veteran raised the issue of whether new and material evidence 
has been submitted to reopen a claim for service connection 
for bilateral eye disability.  This matter is also referred 
to the MROC for appropriate action.

The Board notes that in a February 2003 statement, the 
veteran indicated that he no longer wished to pursue a claim 
for service connection for gastroesophageal reflux disease.

The Board lastly notes that while the Board remanded the case 
in February 2003 to afford the veteran his requested 
videoconference hearing before a Veterans Law Judge, in an 
April 2004 statement he withdrew his request for a hearing 
before the Board.

The issues of entitlement to restoration of a 100 percent 
disability rating for Hodgkin's disease and entitlement to an 
effective date earlier than November 26, 1997, for the grant 
of service connection for thoracic spine disability are 
addressed in the current action.  The remaining issues listed 
on the title page of this action are addressed in the remand 
portion.


FINDINGS OF FACT

1.  An April 1997 rating decision granted service connection 
for Hodgkin's disease; the disorder was evaluated as 100 
percent disabling for the period from March 19, 1997.

2.  A November 1998 rating decision proposed to reduce the 
100 percent evaluation for Hodgkin's disease to 10 percent 
disabling; the veteran was notified of the proposed reduction 
in June 1999.

3.  The veteran in July 1999 requested a pre-determination 
hearing, and was afforded the requested hearing in August 
2001; the hearing was conducted by a person employed at the 
Washington, DC RO.

4.  In a December 2001 rating decision, the evaluation 
assigned the veteran's Hodgkin's disease was reduced to 10 
percent disabling; the rating decision was promulgated by the 
MROC in White River Junction, Vermont, and did not involve 
the participation of the individual conducting the August 
2001 hearing.

5.  The veteran was discharged from active service on October 
7, 1996.

6.  The veteran submitted a claim for service connection for 
thoracic spine disability in February 1997.

7.  An April 1997 rating decision denied service connection 
for thoracic spine disability; the veteran disagreed with the 
denial of service connection for thoracic spine disability in 
November 1997, but was not issued a statement of the case 
prior to June 2002.

8.  In June 2002, service connection was granted for thoracic 
spine disability.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 100 percent rating for 
Hodgkin's disease have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.105, 4.117, Diagnostic Code 7709 
(2003). 

2.  The criteria for an effective date of October 8, 1996, 
for the grant of service connection for thoracic spine 
disability have been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.151, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), was signed into law.  
On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the veteran was provided with notice 
of the December 2001 and June 2002 rating decisions from 
which the current appeal originates.  He was provided with 
statements of the case in November 2002 and February 2003 
which collectively notified him of the issues addressed, the 
evidence considered, the adjudicative actions taken, the 
decisions reached, the pertinent law and regulations, and the 
reasons and bases for the decisions.

The Board notes that, inasmuch as 38 U.S.C.A. § 5103(a) 
requires VA to notify the veteran of any information or 
evidence necessary to substantiate a claim upon receipt of a 
complete or substantially complete application, that 
provision is not applicable to the veteran's rating reduction 
claim.  The procedures contained in 38 C.F.R. § 3.105(e), 
however, are applicable to the claim, and have been complied 
with by VA, although (as will be discussed in further detail 
below) the provisions of 38 C.F.R. § 3.105(i) were not 
followed by VA.  With respect to the claim for an earlier 
effective date for service connection for thoracic spine 
disability, the record reflects that the veteran has not been 
advised of the information and evidence necessary to 
substantiate that claim, and was not even advised of the 
information and evidence necessary to substantiate the claim 
for service connection for that disability prior to the June 
2002 rating decision.  See generally, VAOPGCPREC 8-2003.  Nor 
has he been advised as to which evidence would be obtained by 
him and which evidence would be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In any 
event, given the disposition of both claims as described 
below, the Board finds that the veteran will not be 
prejudiced by the Board proceeding to the merits of his 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

With respect to VA's duty to assist the veteran, it appears 
that pertinent records from all relevant sources identified 
by the veteran, and for which he authorized VA to request, 
were obtained by VA.  Regardless, given the disposition of 
the veteran's claims below, any failure to assist him in 
obtaining evidence in support of his claims is non-
prejudicial.  See Bernard, supra.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.

I.  Hodgkin's disease

Factual background

Service connection for Hodgkin's disease was granted in April 
1997.  The disability was assigned a 30 percent evaluation 
for the period prior to March 19, 1997, and a 100 percent 
rating for the period from March 19, 1997.

In a November 1998 rating decision, VA proposed to reduce the 
evaluation assigned the Hodgkin's disease to 10 percent 
disabling, explaining that the disorder had undergone 
substantial improvement.  The veteran was notified of the 
proposed reduction in a June 1999 correspondence, which also 
advised him of his rights with respect to the proposed 
reduction, including the right to request a pre-determination 
hearing.  In July 1999 the veteran requested a pre-
determination hearing to be held at the Washington, DC RO 
(rather than at the Wilmington, Delaware RO which had 
jurisdiction over his claims files at the time).  The record 
reflects that the veteran thereafter postponed his pre-
determination hearing on at least two occasions, but finally 
attended the hearing in August 2001.  The hearing was 
conducted by a person employed by the Washington, DC RO 
(hereinafter referred to as "Mr. J.").  The referenced 
person explained to the veteran that the actual decision as 
to the rating reduction issue would be made by a person at 
the VA facility maintaining jurisdiction over the case (at 
that time, the Wilmington, Delaware RO); the veteran 
expressed his concerns over that explanation.  The veteran 
attended a second hearing before a decision review officer 
the same day to address several unrelated issues.

Following the August 2001 hearing, the veteran's claims files 
were transferred to the RO in Wilmington, Delaware, which 
then transferred jurisdiction over the case to the White 
River Junction, Vermont MROC in December 2001.

In a December 2001 rating decision from the MROC, VA reduced 
the evaluation assigned the veteran's Hodgkin's disease from 
100 percent to 10 percent disabling, effective March 1, 2002.  
Mr. J. did not participate in the December 2001 rating 
decision.  

The veteran argues that VA violated his right to due process 
by failing to ensure that Mr. J. was involved in the decision 
whether to reduce the evaluation assigned the Hodgkin's 
disease.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).

Under the Rating Schedule, a 100 percent rating is warranted 
for Hodgkin's disease with active disease, or during a 
treatment phase.  The 100 percent rating shall continue 
beyond the cessation of any surgical, radiation, 
antineoplastic chemotherapy or other therapeutic procedures.  
Six months after discontinuance of such treatment, the 
appropriate disability rating shall be determined by 
mandatory VA examination.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e).  If there has been no 
local recurrence or metastasis, rate on residuals.  38 C.F.R. 
§ 4.117, Diagnostic Code 7709 (2003).

Where the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his latest address of record of the contemplated 
action and furnished detailed reasons therefor, and will be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at their 
present level.  Unless otherwise provided in 38 C.F.R. 
§ 3.105(i), if additional evidence is not received within 
that period, final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  See 
38 C.F.R. § 3.105(e) (2003).

In the advance written notice concerning proposed actions 
under 38 C.F.R. § 3.105(e), the beneficiary will be informed 
that he will have an opportunity for a pre-determination 
hearing, provided that a request for such a hearing is 
received by VA within 30 days from the date of the notice.  
If a timely request is received, VA will notify the 
beneficiary in writing of the time and place of the hearing 
at least 10 days in advance of the scheduled hearing date.  
The hearing will be conducted by VA personnel who did not 
participate in the proposed adverse action and who will bear 
the decision-making responsibility.  If a pre-determination 
hearing is timely requested, benefit payments shall be 
continued at the previously established level pending a final 
determination concerning the proposed action.  See 38 C.F.R. 
§ 3.105(i)(1) (2003).

Following the pre-determination procedures specified in 
38 C.F.R. § 3.105(e) and (i), final action will be taken.  If 
a pre-determination hearing was conducted, the final action 
will be based on evidence and testimony adduced at the 
hearing as well as the other evidence of record including any 
additional evidence obtained following the hearing pursuant 
to necessary development.  A written notice of the final 
action shall be issued to the beneficiary and his 
representative, setting forth the reasons therefor and the 
evidence upon which it is based.  Where a reduction or 
discontinuance of benefits is found warranted following 
consideration of any additional evidence submitted, the 
effective date of such reduction or discontinuance shall be 
the last day of the month in which a 60-day period from the 
date of notice to the beneficiary of the final action 
expires.  See 38 C.F.R. § 3.105(i)(2) (2003).

After reviewing the record, the Board is compelled to 
conclude that restoration of the 100 percent rating for 
Hodgkin's disease is required in light of VA's failure to 
observe certain procedures established by regulation for 
reducing a disability rating.  Specifically, the Board finds 
that the failure of Mr. J. to participate in the decision to 
reduce the disability rating violated the clear requirement 
found in 38 C.F.R. § 3.105(i) that the VA personnel who 
conduct the pre-determination hearing will bear the decision-
making responsibility.

The relevant diagnostic code for Hodgkin's disease 
specifically provides that when a reduction from the 100 
percent rate is considered warranted, the provisions of 
38 C.F.R. § 3.105(e) must be followed.  That regulation in 
turn is subject to the procedures in 38 C.F.R. § 3.105(i).  
Within 30 days of the June 1999 proposal to reduce the total 
evaluation assigned his Hodgkin's disease, the veteran 
requested a pre-determination hearing, as he was entitled to 
pursuant to 38 C.F.R. § 3.105(i).  In August 2001, Mr. J. 
conducted the requested hearing at the Washington, DC RO.  
The case was thereafter permanently transferred to the White 
River Junction MROC, and in December 2001 a person employed 
by the MROC issued the rating decision reducing the 
evaluation assigned the Hodgkin's disease.  Mr. J. did not 
bear any decision-making responsibility in reducing the 
evaluation for the Hodgkin's disease, and did not otherwise 
participate in any apparent manner in the December 2001 
rating decision.

According to 38 C.F.R. § 3.105(i), the VA employee who 
conducts a requested pre-determination hearing will bear the 
decision-making responsibility.  In the instant case, the 
December 2001 decision to reduce the evaluation assigned the 
Hodgkin's disease was not made by Mr. J., and he did not 
otherwise participate in promulgating the rating decision.  
Nor is there any indication from the record suggesting that 
Mr. J. was no longer working for VA at the time of the 
December 2001 rating decision, or otherwise unable to attend 
to his responsibility of adjudicating whether a rating 
reduction was warranted.  The Board points out that even if 
Mr. J. was unable to participate in the decision to reduce 
the evaluation assigned the veteran's Hodgkin's disease, 
fundamental fairness and due process considerations would at 
least require that the veteran be offered the opportunity to 
attend another pre-determination hearing.

The United States Court of Appeals for Veterans Claims 
(Court) has held on a number of occasions that VA is not free 
to ignore regulations that the Secretary has promulgated 
consistent with his statutory authority, but rather that VA 
is required to apply all relevant statutes and regulations 
appropriate to the particular case before it.  See Wilson v. 
West, 11 Vet. App. 383 (1998); Crowe v. Brown, 7 Vet. App. 
238 (1994).  The Court has further held that a rating 
reducing the evaluation assigned a service-connected 
disability is void ab initio where VA has failed to follow 
the due process procedures pertaining to such reductions.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 595-96 (1991) 
(noting that implicit in the regulations pertaining to rating 
reductions is that a service-connected rating reduction is 
invalid if the procedures are not followed).

Since Mr. J. did not participate in the December 2001 rating 
decision reducing the evaluation assigned the veteran's 
Hodgkin's disease, and as his non-participation violated the 
procedural requirements established in 38 C.F.R. § 3.105(i), 
the Board finds that the December 2001 rating decision 
reducing the evaluation assigned the Hodgkin's disease from 
100 percent to 10 percent disabling is void ab initio.  The 
veteran is consequently entitled to restoration of the 100 
percent evaluation for his Hodgkin's disease.

In restoring the 100 percent rating for the veteran's 
Hodgkin's disease, the Board is not addressing whether the 
evidence on file supports the restoration of a total 
schedular evaluation on the merits.  Rather, the Board 
concludes that restoration is required in this case because 
the regulations governing the process of reducing a rating 
were not correctly followed.


II.  Thoracic spine disability

Factual background

Service medical records document treatment of the veteran for 
mid-back pain after he hurt his back while bending down to 
unhook a plug.  Physical examination was normal except for 
mild tenderness with rotation, and X-ray studies of the 
thoracic spine were normal.

In February 1997, the veteran submitted a VA Form 21-526, 
Veteran's Application for Compensation for Pension, on which 
he contended that service connection for thoracic spine 
disability was warranted.  

VA, military and private treatment records for March 1997 to 
October 2003 are negative for any finding or diagnosis of 
thoracic spine disability until October 2000.

In an April 1997 rating decision, service connection for 
thoracic spine disability was denied.  In November 1997 
statements, the veteran essentially expressed disagreement 
with the determination to deny service connection for 
thoracic spine disability; he noted that he was not in 
agreement with the April 1997 rating decision, and requested 
an examination of his thoracic spine.  A statement of the 
case was not issued addressing service connection for 
thoracic spine disability.

On file is the report of an October 1998 neurological 
examination of the veteran.  The veteran reported 
experiencing daily stiffness in his thoracic area.  Physical 
examination disclosed the presence of tenderness on the right 
at the T5-T6 level, and the examiner diagnosed 
musculoskeletal mid (thoracic) back pain.

The veteran was afforded a VA orthopedic examination in 
October 1998, at which time he reported experiencing constant 
mid-thoracic back pain.  No abnormalities were identified on 
physical examination.  The examiner diagnosed the veteran 
with past history of persistent thoracic back pain; diagnosis 
of chronic back strain.

Following the above examinations, service connection for 
thoracic spine disability was again denied in a November 1998 
rating decision.

At an August 2001 hearing before a decision review officer, 
the veteran testified that he had experienced thoracic spine 
problems since the incident in service.

The veteran was afforded a VA examination in May 2002, at 
which time he complained of thoracic spine problems.  
Physical examination disclosed the presence of, inter alia, 
thoracic tenderness, and the examiner concluded that the 
veteran had evidence of chronic thoracic strain and sprain

A June 2002 rating decision thereafter granted service 
connection for thoracic spine disability, effective November 
26, 1997 (the date of the November 1997 statements).

Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.  The effective date for the grant of service 
connection is the day following separation from active 
service or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2003).

The effective date for a grant of service connection on the 
basis of a reopened claim is the date of receipt of the 
reopened claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(r) (2003).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151 (2003).

The veteran submitted his initial claim for service 
connection for thoracic spine disability in February 1997, 
within one year of his discharge from service.  Although 
service connection for that disability was denied in an April 
1997 rating decision, the veteran in November 1997 submitted 
statements amounting to a notice of disagreement with the 
April 1997 rating decision, to the extent that service 
connection for thoracic spine disability was denied.  The 
veteran was never issued a statement of the case addressing 
the denial of service connection for thoracic spine 
disability, and service connection for that disorder was 
eventually granted in June 2002.  

Given that the veteran was never issued a statement of the 
case in response to his November 1997 disagreement with the 
April 1997 rating decision, the Board finds that the April 
1997 denial of service connection for thoracic spine 
disability never became final prior to the June 2002 rating 
decision.  See Tablazon v. Brown, 8 Vet. App. 359 (1995) 
(where appellant submitted a timely Notice of Disagreement 
(NOD) with a rating decision, but was never issued a 
statement of the case in response to his NOD, VA has failed 
to procedurally comply with statutorily mandated 
requirements, and claim does not become final for purposes of 
appeal to the Court).  The provisions of 38 C.F.R. 
§ 3.400(b)(2), and not 38 C.F.R. § 3.400(r), are therefore 
applicable to the instant claim.  

The Board additionally finds that the evidence of record 
demonstrates that the veteran's thoracic spine disability has 
existed since his discharge from service.  The veteran filed 
a claim for service connection for his thoracic spine 
disorder within months of his discharge from service, an 
October 1998 VA examination disclosed findings similar to 
those noted in the service medical records (namely, mid-back 
tenderness), and the veteran has presented credible testimony 
that his mid-back symptoms have existed since his discharge 
from service. 

Accordingly, as the veteran's ultimately successful claim for 
service connection for thoracic spine disability was received 
within one year of his discharge from service, and as the 
medical evidence on file supports the presence of thoracic 
spine disability since the time of his discharge, the Board 
concludes that the veteran is entitled to an effective date 
of October 8, 1996 (the day after his discharge from service) 
for the grant of service connection for thoracic spine 
disability.


ORDER

The 100 percent rating for Hodgkin's disease is restored, 
effective the date of the reduction.

Subject to the criteria applicable to the payment of monetary 
benefits, entitlement to an effective date of October 8, 
1996, for the grant of entitlement to service connection for 
thoracic spine disability is granted.


REMAND

A December 2001 rating decision denied service connection for 
Schamberg's disease.  The Board mentions this because further 
procedural action is required before the Board may take 
jurisdiction over this issue.  The record reflects that the 
veteran, in January 2002, submitted a statement addressing 
the claimed Schamberg's disease which the Board construes as 
a notice of disagreement with the December 2001 rating 
decision, to the extent that service connection for 
Schamberg's disease was denied.  The record reflects that the 
veteran has not been provided a statement of the case 
concerning this issue.  Therefore, although the Board does 
not have jurisdiction to address the claim, it must be 
remanded for further development by the MROC.  See Manlincon 
v. West, 12 Vet. App. 238 (1999); see also 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 19.26, 20.200, 20.201 (2003).  

Turning to the remaining issues on appeal, as noted 
previously, on November 9, 2000, the VCAA was signed into 
law, and on August 29, 2001, VA promulgated final regulations 
to implement the provisions of the VCAA.

Review of the record discloses that the veteran has not been 
adequately informed of the information and evidence necessary 
to substantiate his earlier effective date claims or his 
claim for an initial evaluation in excess of 30 percent for 
Hodgkin's disease.  See 38 U.S.C.A. § 5103(a) (West 2002).  
Nor has he been adequately advised as to what evidence VA 
would obtain for him and of what information or evidence he 
was responsible for submitting in connection with those 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Consequently, in order to ensure that the veteran receives 
the due process to which he is entitled in connection with 
the instant appeal as to the referenced claims, the Board 
finds that remand of the case is appropriate.  

Accordingly, this case is REMANDED to the MROC for the 
following actions:

1.  The MROC should issue a 
statement of the case to the veteran 
and his representative addressing 
the issue of entitlement to service 
connection for Schamberg's disease.  
The veteran and his representative 
should be clearly advised of the 
need to file a timely substantive 
appeal with respect to the December 
2001 rating decision.  If the 
veteran thereafter submits a timely 
substantive appeal with respect to 
this issue, the MROC should 
undertake any other indicated 
development.  If, and only if, a 
timely appeal is submitted, this 
issue should be certified on appeal 
to the Board. 

2.  The MROC should send the veteran 
and his representative a letter 
explaining the VCAA and that 
complies with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The 
letter should explain what, if any, 
information (medical or lay 
evidence) not previously provided to 
the Secretary is necessary to 
substantiate the veteran's claims 
for entitlement to an effective date 
earlier than November 26, 1997 for 
the grant of service connection for 
psychiatric disability; entitlement 
to an effective date earlier than 
November 3, 1998, for the grant of 
service connection for peripheral 
neuropathy of the extremities; and 
for entitlement to an effective date 
earlier than March 19, 1997, for the 
100 percent evaluation assigned for 
service-connected Hodgkin's disease, 
and for an initial evaluation higher 
than 30 percent for the disease from 
October 8, 1996.  The letter should 
also specifically inform the veteran 
and his representative of which 
portion of the evidence is to be 
provided by the veteran, which part, 
if any, the MROC will attempt to 
obtain on his behalf, and request 
that the veteran provide any 
evidence in his possession that 
pertains to his claims.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

3.  The MROC should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to the claims remaining on 
appeal.  With any necessary 
authorization from the veteran, the 
MROC should attempt to obtain and 
associate with the claims files any 
medical records identified by the 
veteran which have not been secured 
previously.

4.  If the MROC is unsuccessful in 
obtaining any medical records 
identified by the veteran, the MROC 
should so inform the veteran and his 
representative, and request them to 
provide a copy of such records.

5.  Thereafter, the MROC should 
review the record and ensure that 
all development actions have been 
conducted and completed in full.  
The MROC should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the 
MROC should re-adjudicate the claims 
remaining on appeal.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the MROC should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the MROC.  The veteran has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the MROC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).   

This case must be afforded expeditious treatment by the MROC.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



